United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-2061
                                    ___________

Alvin Harris,                            *
                                         *
             Appellant,                  *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Lincoln County Residential               * Eastern District of Missouri.
Facilities,                              *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: June 4, 1997
                              Filed: June 9, 1997
                                   ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                         ___________

PER CURIAM.

       Alvin Harris appeals from an order of the District Court1 entering judgment in
favor of defendant Lincoln County Residential Facilities following a bench trial in his
sexual harassment suit filed under Title VII, 42 U.S.C. §§ 2000e to 2000e-17.

       As Harris has neither provided a transcript nor moved for the preparation of a
transcript at government expense, we cannot review his claims of trial error. See


   1
    The Honorable George F. Gunn, Jr., United States District Judge for the Eastern
District of Missouri.
Fed. R. App. P. 10(b); Meroney v. Delta Int'l Mach. Corp., 18 F.3d 1436, 1437 (8th
Cir. 1994); Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th
Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988). As for Harris's claim that
he was entitled to a jury trial, we conclude that the District Court was correct in
determining that Harris failed to make a timely jury demand in accordance with Federal
Rule of Civil Procedure 38(b), thereby waiving his right to a jury trial. See Fed. R. Civ.
P. 38(d); Scharnhorst v. Independent Sch. Dist. No. 710, 686 F.2d 637, 641 (8th Cir.
1982) (per curiam) (holding that appellant waived right to jury trial by failing to make
timely demand, regardless of proffered explanation), cert. denied, 462 U.S. 1109
(1983). Further, the District Court's refusal to excuse the waiver did not constitute an
abuse of discretion. Spear v. Dayton's, 771 F.2d 1140, 1144 (8th Cir. 1985) (stating
that pro se litigants are not afforded any special leniency under Rule 38 and that a
district court's refusal to excuse waiver is reviewed for abuse of discretion).

      Accordingly, we affirm.

      A true copy.


             Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-